Citation Nr: 0928417	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
Muscle Group XVII shell fragment wounds, currently evaluated 
a 50 percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
residuals of right femur fracture residuals with degenerative 
changes. 
 
3.  Entitlement to service connection for a stomach disorder 
as secondary to service-connected shrapnel wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active service from October 1943 to 
December 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2006 
determination of the VA Regional Office in Little Rock, 
Arkansas that denied entitlement to service connection for a 
stomach condition due to service-connected shrapnel wounds, 
an increased rating for residuals of Muscle Group XVII 
shrapnel wounds, and a compensable rating for fracture 
residuals of the right femur, including degenerative changes.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a) (2) 
(West 2002).


REMAND

The record reflects that in the substantive appeal dated in 
October 2006, the Veteran indicated that he wanted a Board 
hearing at a local VA office.  A videoconference hearing was 
scheduled in December 2007 at the RO.  No further 
correspondence or information appears about the scheduled 
hearing except for the claims folder brief face noting that 
the appellant had canceled his hearing.  However, in the 
Informal Hearing Presentation dated June 16, 2009, the 
representative pointed out that there was nothing in the 
record that documented that the Veteran had cancelled the 
hearing.  It was requested that the Veteran be contacted for 
clarification to determine whether or not he still desired a 
personal hearing.  In a letter dated in July 2009, the 
Veteran requested a videoconference hearing.  The appellant's 
representative subsequently submitted a "Motion for Remand" 
requesting that a videoconference hearing be scheduled for 
the Veteran.'

Under the circumstances, although the most recent request for 
a hearing was not received within 90 days of certification of 
the appeal to the Board, it is unclear as to whether the 
veteran actually wished to withdraw his initial request for a 
personal hearing.  In the Veteran's written note in July 
2009, he clearly states that he wants a personal hearing.  
The Board is thus of the opinion that the appeal should be 
remanded to the RO for appropriate action as provided for 
under 38 C.F.R. § 20.1304(b) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a 
Member of the Board.  He and his 
representative should be notified 
of the time and date of such and be 
given adequate time to prepare.  
After the hearing is conducted, or 
if the veteran withdraws the 
hearing request or fails to report 
as scheduled, the claims file 
should be returned to the Board in 
accordance with standard appellate 
procedure.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

